Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Applicant's representative, Mr. William King (Reg. No. 46830), on July 18, 2022.
The application has been amended as follow:
In the claim:  

7. (Currently Amended) A versatile method of assessing object(s) for (or based on the unique needs, aspirations or purposes of) distinctly considered subject(s), a given instance of said method comprising the steps of: 
[[-]] persistently storing or representing current state of said subject(s) and object(s) as at least one of being potential, actual or in process of becoming potential or actual, or being outside, inside or in process of becoming inside or outside vis-a-vis a given ‘home subject’; 
[[-]] identifying said subject(s) as being either concept(s) or entity(s) in select stage of development or state vis-a-vis said ‘home subject’; 
[[-]] identifying said object(s) as being either concept(s) or entity(s) in select stage of development or state vis-a-vis said ‘home subject’; 
[[-]] identifying and accessing data about said subject(s) and object(s) in said states vis-a-vis a given ‘home subject’; 
[[-]] processing data about said subject(s), including relevant context data related to said subject(s) and object(s), according to a procedure, such as that outlined in Formula X, to transform data about said object(s) to assess their at least one of value, relevance, significance, merit, worth, attractiveness, force, appropriateness, readiness, fit or complementarity for said subject(s), for the purpose of impacting at least one of awareness, understanding, changes, reasoning, decisions, control, interaction or development of (or among) said subject(s) and object(s), particularly by or in relation to ‘home subject’; 
[[-]] 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

FORMULA X.
Reasons for Allowance 

The following is the examiner’s statement of reasons for allowance:
Claim 7 is allowable over prior arts because the cited prior art of record fails to teach or render obvious the claimed limitations in combination with the specific added limitation recited in claim 7.		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Follansbee, can be reached at (571) 272-3964. 
The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/THU HA T NGUYEN/Primary Examiner, Art Unit 2444